Citation Nr: 0940150	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for leukemia, claimed 
as due to asbestos exposure.

3.  Entitlement to service connection for residuals of 
chemical burns to the bilateral hands.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of chemical burns to 
the bilateral feet.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1955 to December 1957.

In a July 1966 rating action, service connection was granted 
for chemical burns on both feet.  A noncompensable (zero 
percent) disability rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's five claims.

In February 2009, the Veteran presented sworn testimony 
during a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for residuals 
of chemical burns to the bilateral hands, entitlement to an 
increased disability rating for residuals of chemical burns 
to the bilateral feet, and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence is against the 
proposition that the Veteran was exposed to asbestos during 
his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed prostate cancer and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed leukemia and his military service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by the 
Veteran's military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Leukemia was not incurred in or aggravated by the 
Veteran's military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for prostate cancer, 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for leukemia, claimed 
as due to asbestos exposure.

The Veteran seeks entitlement to service connection for 
prostate cancer and leukemia, which he contends are due to 
in-service exposure to asbestos.  As the outcome of both 
issues involves the application of similar law to similar 
facts, the Board will address the issues together in the 
interest of economy.  

The issues of service connection for residuals of chemical 
burns to the hands, a compensable disability rating for 
residuals of chemical burns to the feet, and TDIU will be 
addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated August 2007.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  Additionally, 
the August 2007 VCAA letter requested that the Veteran 
provide additional details with respect to his claimed in-
service asbestos exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letter.  Specifically, the August 2007 letter stated 
that VA would assist the Veteran in obtaining records from 
any Federal agency including the military, VA medical 
centers, and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The 
Veteran was also advised in the VCAA letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  

The August 2007 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original]. 

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the August 
2007 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the VCAA letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when the claim was received and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's service treatment records, the Veteran's service 
personnel records, and the Veteran's statements, as well as, 
VA and private treatment records.  

The Veteran was not afforded a VA examination to address 
either his prostate cancer or leukemia claims.  The Board is 
aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), which held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

However, a medical examination as to the Veteran's claimed 
prostate cancer and leukemia is unnecessary in this case, 
because there is no objective evidence of an in-service 
disease or injury, to include exposure to asbestos.  Under 
such circumstances, an examination is not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the evidence does not support a finding that the Veteran 
incurred a disease or injury as to the claimed prostate 
cancer and leukemia during his military service.  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The record indicates that the Veteran is receiving Social 
Security (SSA) disability benefits.  However, neither the 
Veteran nor his representative have contended that the 
Veteran was awarded SSA benefits due to prostate cancer 
and/or leukemia, or any incidence of the claimed asbestos 
exposure.  Nor have the Veteran or his representative 
suggested that a remand for SSA records would be appropriate 
as to either claim.  

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 200); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994).  There is no indication that the SSA 
records would be relevant to the outcome of the prostate 
cancer and leukemia claims.  That is, there is no suggestion 
that the SSA records would corroborate any in-service 
exposure to asbestos.  Under such circumstances, the Veteran, 
who is represented by an experienced representative, would 
have no doubt have alerted VA if the SSA records corroborate 
an in-service disease or injury as to the claimed prostate 
cancer and leukemia, since such would clearly alter the 
posture of the case.  

In short, remanding the prostate cancer and leukemia claims 
to obtain SSA records would serve no useful purpose.  See 
Brock v. Brown, 10 Vet. App. 155, 161-62 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, he testified at a 
videoconference hearing before the undersigned.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including prostate cancer 
and leukemia, when such are manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

The Veteran seeks entitlement to service connection for 
prostate cancer and leukemia, which he contends are due to 
his military service, to include in-service asbestos 
exposure.  See the Veteran's notice of disagreement (NOD) 
dated May 2008.

As indicated above, for service connection to be granted, 
three elements must be present:  (1) a current disability; 
(2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence demonstrates that the Veteran is diagnosed 
with prostate cancer and leukemia.  
See, e.g., the VA treatment record dated May 2004.  
Accordingly, Hickson element (1) is satisfied as to both 
claims.

As to Hickson element (2), the Board will separately address 
in-service disease and in-service injury.

Concerning in-service disease, the Board notes that the 
Veteran has not contended, nor is there medical evidence to 
suggest, that he developed prostate cancer or leukemia during 
his military service.  Critically, the Veteran's service 
treatment records, including his December 1957 separation 
examination, are pertinently absent any diagnosis of or 
treatment for prostate cancer or leukemia.  

Further, the record does not reflect medical evidence showing 
diagnoses of prostate cancer or leukemia during the one-year 
presumptive period after separation from service.  See 38 
C.F.R. §§ 3.307, 3.309(a) (2009).  Indeed, the medical 
evidence of record demonstrates that the Veteran was 
diagnosed with prostate cancer in 2002 and leukemia in April 
2003, decades after service.  See a VA treatment record dated 
May 2004.  Hickson element (2) is not satisfied with respect 
to disease.

The Veteran in essence contends that Hickson element (2) is 
satisfied via an in-service injury, specifically exposure to 
asbestos.  In particular, the Veteran asserts that he was 
exposed to asbestos while stationed aboard the U.S.S. 
YORKTOWN (CV-10).  See the Veteran's NOD dated May 2008.  

As noted in the law and regulations section above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.

The Veteran's service personnel records demonstrate that he 
was stationed aboard the U.S.S. YORKTOWN (CV-10), which was a 
World War II-era aircraft carrier.  However, there is no 
presumption of asbestos exposure due to mere service aboard 
naval vessels.  See Dyment, 13 Vet. App. at 145.  Crucially, 
the Veteran's service personnel records indicate that his 
primary military occupational specialty was airman.  This is 
not consistent with significant asbestos exposure.    
Furthermore, the Veteran's service treatment records do not 
refer to any asbestos exposure.  

The Veteran has presented no evidence, other than his own 
statements, that he was exposed to asbestos.  The Veteran 
himself has not been particularly clear as to how he came to 
be exposed to asbestos.  In essence, he contends that his 
mere presence aboard ship constituted exposure to asbestos.  
As discussed above, no presumption of asbestos exposure is 
created thereby.  

In addition, there is no post-service medical evidence, such 
as x-rays or other laboratory findings, to indicate that the 
Veteran was ever exposed to asbestos.  
Diseases that have been associated with asbestos exposure, 
see M21-1, Part VI, para 7.21(a), have not been shown.  While 
not conclusive evidence, this adds weight to the finding that 
the Veteran was not exposed to asbestos in service.

In short, the contention that the Veteran was exposed to 
asbestos in service amounts to mere speculation on his part 
and is not substantiated by any objective evidence in the 
file.  The Board accordingly finds that the Veteran was not 
exposed to asbestos in service.  The Board therefore 
concludes that Hickson element (2), in-service disease or 
injury, has not been met as to either claim.  Thus, the 
claims fail on that basis alone. 

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The Board observes that in the absence of an in-service 
incurrence or aggravation of disease or injury, it follows 
that Hickson element (3), medical nexus, is necessarily 
lacking as well.  In fact, the record is pertinently absent 
any competent evidence of medical nexus between the Veteran's 
currently diagnosed prostate cancer and/or leukemia and his 
military service.  

To the extent that the Veteran contends that a medical 
relationship exists between his currently diagnosed prostate 
cancer and leukemia and his military service, his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 495-95 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's own statements 
offered in support of his claims are not competent medical 
evidence and do not serve to establish medical nexus.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence of 
prostate cancer and leukemia since service is required to 
sustain service connection claims based upon continuity of 
symptomatology.  
See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran was diagnosed 
with prostate cancer until 2002 and leukemia until 2003, over 
forty-five years after his December 1957 discharge from 
military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Thus, continuity of 
symptomatology has not been demonstrated.  

Accordingly, Hickson element (3) is also not satisfied and 
the Veteran's claims also fail on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection 
prostate cancer and leukemia.  The benefits sought on appeal 
are accordingly denied.




ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for leukemia is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to service connection for 
residuals of chemical burns to the bilateral hands, 
entitlement to a compensable disability rating for chemical 
burns of the bilateral feet, and entitlement to TDIU must be 
remanded for further evidentiary and procedural development.  

3.  Entitlement to service connection for residuals of 
chemical burns to the bilateral hands.

As to Hickson element (1), current disability, the January 
2008 VA examination report indicate that the Veteran had 
multiple, generalized, well-healed scars of the bilateral 
hands "with extension to the bilateral posterior lower 
arms."  The scars of the hands were noted to be 
"approximately 0.5 cm. x 0.5cm, or smaller, well-demarcated 
borders."  Although the precise nature of the scars ha snot 
been established for purposes of this remand Hickson element 
(1) is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the Veteran's service treatment records do not document any 
complaint of or treatment for disease or injury of either 
hand.  However, service treatment records do show that the 
Veteran was hospitalized in August 1957 with second degree 
chemical burns to his feet, which he sustained when a caustic 
cleaning compound was splashed on him during the performance 
of his duties.  As is noted elsewhere in this decision, 
service connection has been granted for residuals of chemical 
burns of the feet.  Accordingly, Hickson element (2) is 
arguably satisfied, for the limited purposes of this remand.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's current scars of the 
bilateral hands and the in-service accident through which he 
sustained chemical burns to the feet.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held 
that where there is evidence of record satisfying the first 
two requirements for service connection but no competent 
medical evidence addressing the third requirement (medical 
nexus), VA must obtain a medical nexus opinion.  

The Board finds that a VA nexus opinion is therefore 
necessary to decide the claim.  See also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of chemical burns to 
the bilateral feet.

The Veteran was last afforded a VA examination as to his 
service-connected residuals of chemical burns to the 
bilateral feet in January 2008.  The Veteran has since 
contended that the symptomatology associated with his 
service-connected residuals of chemical burns to the 
bilateral feet has significantly worsened.  Accordingly, the 
Board finds that a contemporaneous VA medical examination is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

The Board additionally observes that the Veteran has stated 
that he experiences flare-ups of symptomatology associated 
with the scarring on his bilateral feet which was not present 
at the time of the January 2008 VA examination.  In such 
cases, VA is required to offer an examination while the 
Veteran's skin problems are active.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) [where fluctuating conditions 
escape detection on examination, VA must conduct an 
examination during the active stage of the disease].  

However, the Veteran's flare-ups appear to be random, 
unaffected by season, weather, etc.  Given the fluctuating 
nature of the Veteran's skin problems of the bilateral feet, 
an examination during a flare up may not be feasible in this 
case. See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth, the Court distinguished Ardison as follows: " . . . 
in Ardison the appellant's worsened condition would last 
weeks or months while here the appellant's worsened condition 
would last only a day or two."  See Voerth, 13 Vet. App. at 
122- 23.  The Veteran is advised to seek medical attention 
during a period of flare-up so that the record contains a 
description of the symptomatology associated with the 
service-connected residuals of chemical burns to the 
bilateral feet by a health care provider.

The record indicates that the Veteran receives SSA disability 
benefits.  His SSA records have not been obtained.  Because 
SSA records may document his foot disability, an effort 
should be made to obtain such records.  See Murincsak, supra. 

5.  Entitlement to TDIU.

As was indicated in the Introduction above, in February 2008 
rating decision denied the Veteran's claim of entitlement to 
TDIU.  The Veteran has since expressed disagreement with the 
RO's denial of TDIU.  See, e.g., the February 2009 Board 
hearing transcript.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a NOD is filed but a statement of the case (SOC) 
has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Thus, the agency of original jurisdiction must issue a SOC as 
to the Veteran's claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.	VBA should attempt to contact the 
Veteran and request that he identify 
any relevant recent medical examination 
and treatment records pertaining to his 
claims.  All efforts to contact the 
Veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
Veteran's VA claims folder.

2.	VBA should contact SSA for the purpose 
of obtaining any records from that 
agency that pertain to the Veteran's 
claims for disability benefits.  Any 
records so obtained should be 
associated with the Veteran's VA claims 
folder.  Any notice from SSA that these 
records are not available should be 
noted in the Veteran's claims folder.

3.	VBA should arrange for the Veteran to 
be examined by a physician, with 
appropriate expertise, for the purpose 
of addressing the current severity of 
the Veteran's service-connected 
residuals of chemical burns to the 
bilateral feet.  The VA examiner should 
also render an opinion as to whether 
scarring of the Veteran's hands is as 
likely as not (i.e., a 50/50 
probability) due to the in-service 
chemical spill that caused the scarring 
of his bilateral feet. A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

4.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should readjudicate the Veteran's 
claims of entitlement to service 
connection for chemical burns of the 
bilateral hands; and entitlement to a 
compensable disability rating for 
service-connected chemical burns of the 
bilateral feet.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

5.	VBA should issue a SOC to the Veteran 
addressing the issue of entitlement to 
TDIU.  The SOC should include all 
relevant law and regulations pertaining 
to the claim.  The Veteran must be 
advised of the time limit in which he 
may file a substantive appeal.  The 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


